Exhibit 10.9

GUARANTY AGREEMENT

(Mezzanine A)

THIS GUARANTY AGREEMENT (the “Guaranty”) is executed as of May 14, 2013 by BRE
SELECT HOTELS CORP, a Delaware corporation, having its principal place of
business at c/o Blackstone Real Estate Advisors VII L.P., 345 Park Avenue, New
York, New York 10154 (together with its successors and permitted assigns,
referred to as “Guarantor”), for the benefit of CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation, having an address at 388 Greenwich Street, 19th
Floor, New York, New York 10013, and BANK OF AMERICA, N.A., a national banking
association, having an address at One Bryant Park, New York, New York 10036
(together with their respective successors and assigns, each, a “Co-Lender” and,
collectively, “Lender”).

W I T N E S S E T H:

WHEREAS, Citigroup Global Markets Realty Corp. and Bank of America, N.A.
(together with their respective successors and assigns, collectively, “Mortgage
Lender”) have made a loan (the “Mortgage Loan”) to each of the entities set
forth on Schedule I attached hereto (each individually, a “Mortgage Borrower”,
and collectively, the “Mortgage Borrowers”), which Mortgage Loan is evidenced by
that certain Mortgage Loan Agreement, of even date herewith, among Mortgage
Borrower, BRE Select Hotels Operating LLC, a Delaware limited liability company,
and Mortgage Lender (as the same may hereafter be amended, modified, restated,
renewed or replaced, the “Mortgage Loan Agreement”) and that certain Mortgage
Note (as defined in the Loan Agreement);

WHEREAS, Lender has made a loan (the “Loan”) to each of the entities set forth
on Schedule II attached hereto (collectively, “Borrower”), which Loan is
evidenced by that certain Mezzanine A Loan Agreement, of even date herewith,
among Borrower and Lender (as the same may hereafter be amended, modified,
restated, renewed or replaced, the “Loan Agreement”) and that certain Note (as
defined in the Loan Agreement), and secured by, among other things, that certain
Pledge and Security Agreement (Mezzanine A Loan) of even date herewith, by
Borrower and BRE Select Hotels PA Holdings LLC, a Delaware limited liability
company, in favor of Lender (as the same may hereafter be amended, modified,
restated, renewed or replaced, the “Pledge Agreement”) and further evidenced,
secured or governed by other instruments and documents executed in connection
with the Loan (together with the Note, the Loan Agreement and Pledge Agreement,
the “Loan Documents”);

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower and
each other Loan Party and Guarantor will directly benefit from Lender’s making
of the Loan to Borrower.



--------------------------------------------------------------------------------

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

ARTICLE I

NATURE AND SCOPE OF GUARANTY

1.1. Guaranty of Obligation. Subject to the terms and conditions hereof,
Guarantor hereby irrevocably and unconditionally guarantees to Lender and its
successors and assigns the payment and performance (either directly or through
one or more of its Affiliates or other Persons) of the Guaranteed Obligations as
and when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.

1.2. Definition of Guaranteed Obligations. As used herein, the term “Guaranteed
Obligations” means all obligations and liabilities of Borrower and any other
Loan Party for which Borrower and any other Loan Party is personally liable
pursuant to Section 9.4 of the Loan Agreement, in each case, to the extent of
the liability of Borrower and any other Loan Party thereunder. For the avoidance
of doubt, Guarantor shall have no obligations under this Guaranty or otherwise
with respect to the Guaranteed Obligations arising out of acts or omissions
occurring after the date of (1) a Transfer resulting from the exercise of
Lender’s rights under the Loan Documents (but only as to the portion of the
Collateral subject to such Transfer), or Mortgage Lender’s or Mezzanine B
Lender’s rights under any Mortgage Loan Documents or Mezzanine B Loan Documents,
as applicable, or (2) the consummation of any remedial or enforcement action by
(A) Lender under the Loan Documents of or with respect to the Collateral for the
Loan (but only as to the portion of the Collateral subject to such enforcement
or remedial action) or (B) any holder of the Mortgage Loan or Mezzanine B Loan
under the Mortgage Loan Documents or Mezzanine B Loan Documents, as applicable,
of or with respect to the collateral for such Mortgage Loan or Mezzanine B Loan,
as applicable, including, without limitation, any foreclosure, deed-in-lieu or
assignment in lieu of foreclosure or any other exercise by Lender, Mortgage
Lender or Mezzanine B Lender of its rights under any applicable Loan Document,
Mortgage Loan Document or Mezzanine B Loan Document, including, without
limitation, any right to vote any Pledged Securities or any right to replace
officers and directors of any Person (collectively, a “Foreclosure”). For the
avoidance of doubt, in no event shall Guarantor be released from any obligations
or liabilities (known or unknown) in existence on or prior to such Foreclosure
or caused by Guarantor or any of its Affiliates, and such Guaranteed Obligations
shall remain in full force and effect.

1.3. Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any

 

-2-



--------------------------------------------------------------------------------

Guaranteed Obligations arising or created after any attempted revocation by
Guarantor and after (if Guarantor is a natural person) Guarantor’s death (in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note or any part thereof and shall not be discharged by
the assignment or negotiation of all or part of the Note.

1.4. Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder, shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of Guarantor, Borrower, any other Loan Party or
any other party, against Lender or against payment or performance of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

1.5. Payment By Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid or performed when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever, perform and pay in lawful money of the
United States of America, the amount due on the Guaranteed Obligations to Lender
at Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment and performance of all or part of
the Guaranteed Obligations, and may be made from time to time with respect to
the same or different items of Guaranteed Obligations. Such demand shall be
deemed made, given and received in accordance with the notice provisions hereof.

1.6. No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against Borrower, any other Loan
Party or others liable on the Loan or the Guaranteed Obligations or any other
Person, (b) enforce Lender’s rights against any collateral which shall ever have
been given to secure the Loan, (c) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (d) join Borrower, any other Loan
Party or any others liable on the Guaranteed Obligations in any action seeking
to enforce this Guaranty, (e) exhaust any remedies available to Lender against
any collateral which shall ever have been given to secure the Loan, or
(f) resort to any other means of obtaining payment and performance of the
Guaranteed Obligations. Lender shall not be required to mitigate damages or take
any other action to reduce, collect or enforce the Guaranteed Obligations.

1.7. Waivers. Guarantor agrees to the provisions of the Loan Documents, and
hereby waives notice of, and any rights of consent to, (a) any loans or advances
made by Lender

 

-3-



--------------------------------------------------------------------------------

to Borrower, (b) acceptance of this Guaranty, (c) any amendment or extension of
the Note, the Pledge Agreement, the Loan Agreement or of any other Loan
Documents, (d) the execution and delivery by Borrower and Lender of any other
loan or credit agreement or of Borrower’s execution and delivery of any
promissory notes or other documents arising under the Loan Documents or in
connection with the Property, the Mortgage Loan Collateral and/or the
Collateral, (e) the occurrence of any breach by Borrower or any other Loan Party
or an Event of Default, (f) except as expressly provided in the Loan Documents,
Lender’s transfer or disposition of the Guaranteed Obligations, or any part
thereof, or this Guaranty (g) except as expressly provided in the Loan
Documents, sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (h) except as
expressly provided in the Loan Documents, protest, proof of non-payment or
default by Borrower or any other Loan Party, (i) any other action at any time
taken or omitted by Lender, and, generally, except as expressly provided herein
or in the other Loan Documents, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and the
obligations hereby guaranteed, (j) any limitation of liability or recourse in
any other Loan Document or arising under any law; (k) any claim or defense that
this Guaranty was made without consideration or is not supported by adequate
consideration, (l) except as expressly provided in Section 1.2 hereof, whether
express or by operation of law; any partial release of the liability of
Guarantor hereunder, or if one or more other guaranties are now or hereafter
obtained by Lender covering all or any part of the Guaranteed Obligations, any
complete or partial release of any one or more of such guarantors under any such
other guaranty, or any complete or partial release or settlement of Borrower or
any other party liable, directly or indirectly, for the payment or performance
of any or all of the Guaranteed Obligations; (m) the making of advances by
Lender to protect its interest in the Collateral, preserve the value of the
Collateral or for the purpose of performing any term or covenant contained in
any of the Loan Documents; or (n) the existence of any claim, counterclaim,
set-off, recoupment, reduction or defense based upon any claim or other right
that Guarantor may at any time have against Borrower, Lender, or any other
Person, whether or not arising in connection with this Guaranty, the Note, the
Loan Agreement, or any other Loan Document.

1.8. Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within ten
(10) Business Days after demand by Lender, pay Lender all reasonable
out-of-pocket costs and expenses (including court costs and reasonable
third-party attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder. The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.

1.9. Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower, each other Loan Party and Guarantor that Guarantor’s obligations
hereunder shall not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.

 

-4-



--------------------------------------------------------------------------------

1.10. Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, until the Debt is paid in
full, Guarantor hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating
Guarantor to the rights of Lender), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Borrower
or any other Loan Party liable for payment and performance of any or all of the
Guaranteed Obligations for any payment or performance made by Guarantor under or
in connection with this Guaranty or otherwise.

1.11. Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower. The term “Loan Party” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
joint venture, trust or other individual or organization formed as a result of
any merger, reorganization, sale, transfer, devise, gift or bequest of any Loan
Party or any interest in such Loan Party.

ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

2.1. Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Obligations, the Note, the
Pledge Agreement, the Loan Agreement, the other Loan Documents, or any other
document, instrument, contract or understanding between Borrower and Lender, or
any other parties, pertaining to the Guaranteed Obligations or any failure of
Lender to notify Guarantor of any such action.

2.2. Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower, any other Loan Party or any
Guarantor.

2.3. Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, any other Loan Party, Guarantor or any other party at
any time liable for the payment

 

-5-



--------------------------------------------------------------------------------

and performance of all or part of the Guaranteed Obligations; or any dissolution
of Borrower, any other Loan Party or Guarantor, or any sale, lease or transfer
of any or all of the assets of Borrower, any other Loan Party or Guarantor, or
any changes in the shareholders, partners or members of Borrower, any other Loan
Party or Guarantor; or any reorganization of Borrower, any other Loan Party or
Guarantor.

2.4. Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Pledge
Agreement, the Loan Agreement or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (d) the
Guaranteed Obligations violate applicable usury laws, (e) Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower other than payments on the Loan made by Borrower, (f) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Pledge Agreement,
the Loan Agreement or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower, any other
Loan Party or any other person be found not liable on the Guaranteed Obligations
or any part thereof for any reason.

2.5. Release of Obligors. Any full or partial release of the liability of
Borrower or any other Loan Party on the Guaranteed Obligations, or any part
thereof, or of any co-guarantors, or any Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment and performance of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by Guarantor that Guarantor may be required to pay or perform the Guaranteed
Obligations in full without assistance or support of any other party, and
Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other parties to pay or perform the Guaranteed Obligations.

2.6. Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.

2.7. Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful,

 

-6-



--------------------------------------------------------------------------------

unreasonable or unjustifiable impairment) of any collateral, property or
security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations.

2.8. Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Lender (i) to take or prosecute any action for the collection of any
of the Guaranteed Obligations or (ii) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (iii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

2.9. Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Guaranteed Obligations.

2.10. Offset. The Guaranteed Obligations and the liabilities and obligations of
Guarantor to Lender under this Guaranty shall not be reduced, discharged or
released because of or by reason of any existing or future right of offset,
claim or defense of Borrower, any other Loan Party or Guarantor against Lender,
or any other party, or against payment or performance of the Guaranteed
Obligations, whether such right of offset, claim or defense arises in connection
with the Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations) or otherwise, other than payment or performance of the Guaranteed
Obligations.

2.11. Merger. The reorganization, merger or consolidation of Borrower or any
other Loan Party into or with any other Person.

2.12. Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.

2.13. Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay and perform the Guaranteed Obligations pursuant to the terms hereof. It
is the unambiguous and unequivocal intention of Guarantor that Guarantor shall
be obligated to pay and perform the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as of the date hereof as follows:

3.1. Benefit. Guarantor is an Affiliate of Borrower and each other Loan Party,
is the owner of a direct or indirect interest in Borrower and each other Loan
Party, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.

3.2. Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower and
each other Loan Party and is familiar with the value of any and all collateral
intended to be created as security for the payment of the Note or Guaranteed
Obligations; however, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.

3.3. No Representation By Lender. Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.

3.4. Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.

3.5. Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation to
which Guarantor is subject or constitute a default (or an event which with
notice or lapse of time or both would constitute a default) under, or result in
the breach of, any indenture, mortgage, deed of trust, charge, lien, or any
contract, agreement or other instrument to which Guarantor is a party or which
may be applicable to Guarantor. This Guaranty is a legal and binding obligation
of Guarantor and is enforceable in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, general equitable
principles and a covenant of good faith and fair dealing.

3.6. Litigation. There is no litigation, investigation or proceeding by or
before any Governmental Authority now pending or, to the knowledge of Guarantor,
threatened against

 

-8-



--------------------------------------------------------------------------------

Guarantor (i) with respect to this Guaranty or the transactions contemplated
hereby or (ii) which could reasonably be expected to have a Material Adverse
Effect on the business, operations or property or financial or other condition
of Guarantor.

3.7. Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

3.8. No Plan Assets. Guarantor is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Guarantor constitutes or will, during any period when the Loan remains
outstanding, constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA.
In addition, (a) Guarantor is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Guarantor are not subject
to any state statute applicable to Guarantor regulating fiduciary obligations
with respect to governmental plans which are substantially similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code currently in
effect, which prohibit the transactions contemplated by this Guaranty.

3.9. ERISA. Assuming that no portion of the assets of any Lender constitutes
“plan assets” of any “benefit plan investor” within the meaning of Section 3(42)
of ERISA, notwithstanding anything to the contrary in this Guaranty, Guarantor
shall not knowingly (nor shall Guarantor be required hereunder to) engage in any
transaction contemplated under this Guaranty, which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Lender of any of
its rights under the Note, the Pledge Agreement, the Loan Agreement or the other
Loan Documents) to be a non-exempt prohibited transaction under ERISA.

ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1. Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower and each other Loan
Party or Principal to Guarantor, whether such debts and liabilities now exist or
are hereafter incurred or arise, or whether the obligations of Borrower or any
other Loan Party thereon be direct, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such debts or
liabilities be evidenced by note, contract, open account, or otherwise, and
irrespective of the person or persons in whose favor such debts or liabilities
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by Guarantor. The Guarantor
Claims shall include without limitation all rights and claims of Guarantor
against Borrower or any other Loan Party (arising as a result of subrogation or
otherwise) as a result of Guarantor’s payment or performance of all or a portion
of the Guaranteed Obligations. During the continuance of an Event of Default,
Guarantor shall not receive or collect, directly or indirectly, from Borrower or
any other Person any amount upon the Guarantor Claims.

 

-9-



--------------------------------------------------------------------------------

4.2. Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application against
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment or performance
to Lender in full of the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Lender to the extent that such payments to Lender on
the Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon the Guarantor Claims, provided, however,
that Guarantor shall have no such subrogation rights until repayment in full of
the Debt.

4.3. Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.

4.4. Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment or performance of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s right it may have against Borrower or any other Loan Party,
(ii) create any Liens encumbering the Collateral, Borrower or any other Loan
Party or any interest in either of the foregoing, other than Permitted
Encumbrances, or (iii) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Borrower or any other Loan Party held by
Guarantor.

 

-10-



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1. Waiver. No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

5.2. Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, or (c) telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section 5.2):

 

If to Guarantor:  

c/o Blackstone Real Estate Advisors VII L.P.

345 Park Avenue

New York, New York 10154

Attention: William J. Stein

Facsimile No.: (212) 583-5202

with a copy to:  

c/o Blackstone Real Estate Advisors VII L.P.

345 Park Avenue

New York, New York 10154

Attention: Judy Turchin

Facsimile No.: (646) 455-4218

 

Simpson, Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gregory J. Ressa, Esq.

Facsimile No.: (212) 455-2502

If to Lender:  

Citigroup Global Markets Realty Corp.

388 Greenwich Street

19th Floor

New York, New York 10013

Attention: Ana Rosu Marmann

Facsimile No.: (646) 328-2938

 

-11-



--------------------------------------------------------------------------------

And to:   

Bank of America, N.A.

Real Estate Structured Finance - Servicing

900 West Trade Street

Suite 650

NCI-026-06-01

Charlotte, North Carolina 28255

Attention: Servicing Manager.

Facsimile No.: (704) 317-4501

With a copy to:   

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attention: David W. Forti, Esq.

Facsimile No.: (215) 655-2647

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

5.3. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
GUARANTOR AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

The Corporation Trust Company

80 State Street

Albany, NY 12207

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW

 

-12-



--------------------------------------------------------------------------------

YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO GUARANTOR IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK.

5.4. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

5.5. Amendments. This Guaranty may be amended only by an instrument in writing
executed by the parties hereto.

5.6. Parties Bound; Assignment; Joint and Several. This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors, assigns and legal representatives; provided, however, that
Guarantor may not, without the prior written consent of Lender, assign any of
its rights, powers, duties or obligations hereunder. If Guarantor consists of
more than one person or party, the obligations and liabilities of each such
person or party shall be joint and several.

5.7. Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.

5.8. Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

5.9. Counterparts. To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

5.10. Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty,

 

-13-



--------------------------------------------------------------------------------

such liability shall not be in any manner impaired or affected hereby and the
rights of Lender hereunder shall be cumulative of any and all other rights that
Lender may ever have against Guarantor. The exercise by Lender of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

5.11. Other Defined Terms. Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein.

5.12. Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL
AGREEMENTS BETWEEN GUARANTOR AND LENDER.

5.13. Waiver of Right To Trial By Jury. EACH OF GUARANTOR AND LENDER (BY ITS
ACCEPTANCE OF THIS GUARANTY) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE PLEDGE AGREEMENT, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
HEREWITH OR THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY GUARANTOR AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH OF GUARANTOR AND LENDER IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE OTHER PARTY.

5.14. Intentionally Omitted.

 

-14-



--------------------------------------------------------------------------------

5.15. Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by Borrower
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise then,
upon the restoration or return of such payments, Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment has been due but not made at such time.

ARTICLE VI

SPECIAL CALIFORNIA AND OTHER STATE LAW PROVISIONS

6.1. Modifications to Loan and Loan Documents. Guarantor agrees that Lender may
do any of the following without affecting the enforceability of this Guaranty or
the other Loan Documents: (a) take or release additional security for any
obligation in connection with the Loan Documents; (b) discharge or release (by
judicial or nonjudicial foreclosure, acceptance of a deed in lieu of foreclosure
or otherwise) any party or parties liable under the Loan Documents; (c) accept
or make compositions or other arrangements or file or refrain from filing a
claim in any bankruptcy proceeding of Borrower or any other Loan Party, any
guarantor of Borrower’s or other Loan Party’s obligations under the Loan
Documents or any pledgor of collateral for any Person’s obligations to Lender;
and (d) credit payments in such manner and order of priority to principal,
interest or other obligations as Lender may determine.

6.2. Waivers.

(a) Guarantor agrees that Lender’s right to enforce this Guaranty is absolute
and is not contingent upon the genuineness, validity or enforceability of any of
the Loan Documents. Guarantor waives all benefits and defenses it may have under
California Civil Code Section 2810 and agrees that Lender’s rights under this
Guaranty shall be enforceable even if Borrower or any other Loan Party had no
liability at the time of execution of the Loan Documents or later ceases to be
liable.

(b) Guarantor waives all benefits and defenses it may have under California
Civil Code Section 2809 and agrees that Lender’s rights under the Loan Documents
will remain enforceable even if the amount secured by the Loan Documents is
larger in amount and more burdensome than that for which Borrower or any other
Loan Party is responsible. The enforceability of the Guaranty against Guarantor
shall continue until all sums due under the Loan Documents have been paid in
full and shall not be limited or affected in any way by any impairment or any
diminution or loss of value of any security or collateral for Borrower’s and
each other Loan Party’s obligations under the Loan Documents, from whatever
cause, the failure of any security interest in any such security or collateral
or any disability or other defense of Borrower or any other Loan Party, any
guarantor of Borrower’s or any other Loan Party’s obligations under the Loan
Documents, any other pledgor of collateral for any Person’s obligations to
Lender or any other Person in connection with the Loan.

 

-15-



--------------------------------------------------------------------------------

(c) Guarantor waives all benefits and defenses it may have under California
Civil Code Sections 2845, 2849 and 2850 (subject to Section 1.10 of this
Guaranty), including, without limitation, the right to require Lender to
(i) proceed against Borrower or any other Loan Party, any guarantor of
Borrower’s or any other Loan Party’s obligations under the Loan Documents, any
other pledgor of collateral for any Person’s obligations to Lender or any other
Person in connection with the Loan, (ii) proceed against or exhaust any other
security or collateral Lender may hold, or (iii) pursue any other right or
remedy for Borrower’s or any other Loan Party’s benefit, and agree that Lender
may exercise its rights under this Guaranty or may foreclose against any of the
Collateral without taking any action against Borrower, any other Loan Party, any
guarantor of Borrower’s obligations under the Loan Documents, any pledgor of
collateral for any Person’s obligations to Lender or any other Person in
connection with the Loan, and without proceeding against or exhausting any
security or collateral Lender holds.

(d) Guarantor waives any rights or benefits it may have by reason of California
Code of Civil Procedure Section 580a, or other applicable law, which could limit
the amount which Lender could recover in a foreclosure of any of the Collateral
to the difference between the amount owing under the Loan Documents and the fair
value of any such Collateral or interests sold at a nonjudicial foreclosure sale
or sales of any other real property held by Lender as security for the
obligations under the Loan Documents.

(e) Guarantor, as a guarantor or surety, waives diligence and all demands,
protests, presentments and notices of protest, dishonor, nonpayment and
acceptance of the Loan Documents.

(f) Guarantor waives all rights and defenses that are or may become available to
the guarantor or other surety by reason of California Civil Code Sections 2787
to 2855, inclusive, subject to Section 1.10 of this Guaranty.

(g) This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives:

(i) any and all rights to which Guarantor may otherwise have been entitled under
any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person whatsoever;

(ii) any rights of sovereign immunity and any other similar and/or related
rights; and

(iii) any defenses (other than the defenses that the Guaranteed Obligations are
not due and owing or have been fully paid and performed).

(h) Guarantor further waives: (a) any defense based upon any legal disability or
other defense of Borrower, any other guarantor or other person, or by reason of
the cessation or limitation of the liability of Borrower and the other Loan
Parties from any cause other than

 

-16-



--------------------------------------------------------------------------------

full payment of all sums payable under the Note or any of the other Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Borrower
and the other Loan Parties or any principal of Borrower and the other Loan
Parties or any defect in the formation of Borrower and the other Loan Parties or
any principal of Borrower and the other Loan Parties; (c) any defense based upon
the application by Borrower and the other Loan Parties of the proceeds of the
Loan for purposes other than the purposes represented by Borrower and the other
Loan Parties to Lender or intended or understood by Lender or Guarantor; (d) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (c) any defense based upon Lender’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code or any successor
statute; (f) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code; and (g) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof. Guarantor agrees that the payment of all sums payable under
the Note or any of the other Loan Documents or any part thereof or other act
which tolls any statute of limitations applicable to the Note or the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Guarantor’s liability hereunder. Without limiting the generality of the
foregoing or any other provision hereof, Guarantor expressly waives for the
benefit of Lender to the extent permitted by law any and all rights and defenses
which might otherwise be available to Guarantor under California Civil Code
Sections 2899 and 3433 or any similar law of California or of any other state or
of the United States.

(i) Guarantor hereby also waives and agrees not to assert or take advantage of
any defense of Guarantor based upon Lender’s election of any remedy against
Guarantor, Borrower and the other Loan Parties or any of them, including,
without limitation, the defense to enforcement of this Guaranty (the “Gradsky”
defense based upon Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968) or
subsequent cases) which, absent this waiver, Guarantor would have by virtue of
an election by Lender to conduct a non-judicial foreclosure sale of the
Collateral, it being understood by Guarantor that any such non-judicial
foreclosure sale will destroy, by operation of California Code of Civil
Procedure Section 580d, all rights of any party to a deficiency judgment against
Borrower, and, as a consequence, will destroy all rights which Guarantor would
otherwise have (including, without limitation, the right of subrogation, the
right of reimbursement, and the right of contribution) to proceed against
Borrower and to recover any such amount, and that Lender could be otherwise
estopped from pursuing Guarantor for a deficiency judgment after a non-judicial
foreclosure sale on the theory that a guarantor should be exonerated if a lender
elects a remedy that eliminates the guarantor’s subrogation, reimbursement or
contribution rights.

6.3. Guarantor Informed of Borrower’s Condition. Guarantor acknowledges that it
has had an opportunity to review the Loan Documents, the value of the security
for each of the other entities comprising Borrower and each other Loan Party
under the Loan Documents and the financial condition of each of the other
entities comprising Borrower and each other Loan Party and the ability of such
entity to satisfy its obligations to Lender.

 

-17-



--------------------------------------------------------------------------------

Guarantor agrees to keep itself fully informed of all aspects of the financial
condition of Borrower and each other Loan Party and of the performance of
Borrower and each other Loan Party to Lender and agrees that Lender has no duty
to disclose to Guarantor any information pertaining to Borrower or any other
Loan Party or any security for the obligations of the other entities comprising
Borrower under the Loan Documents.

6.4. Waiver of Estoppel Defense. Upon Borrower’s default under the Loan
Documents, Lender may elect to foreclose nonjudicially on real property given by
Borrower or others as security under the Loan Documents and, if such right has
arisen, also to exercise its rights under this Guaranty. Guarantor acknowledges
that its right to seek reimbursement from Borrower or any other Loan Party for
any amounts paid by it to Lender under this Guaranty will be eliminated if
Lender elects to so foreclose on Guarantor’s property. Nevertheless, Guarantor
waives any such right to reimbursement and agrees that a nonjudicial foreclosure
by Lender against any real property security owned by Guarantor or others will
not affect the enforceability of the Loan Documents on Guarantor’s interest in
any of the Collateral. In order to further effectuate such waiver, each
Guarantor hereby agrees that it waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to any of the Collateral, has destroyed its
rights of subrogation and reimbursement against Borrower by the operation of
Section 580d of the Code of Civil Procedure or otherwise.

6.5. Subrogation. Guarantor waives its rights under California Civil Code
Sections 2847, 2848 and 2849 to the extent not inconsistent with Section 1.10 of
this Guaranty.

6.6. Confirmation of Waivers. In accordance with California Civil Code
Section 2856(c), Guarantor, as guarantor, hereby makes the following waivers:

(a) Guarantor waives all rights and defenses that Guarantor may have because the
Loan is secured by real property. This means, among other things:

(i) Lender may collect from Guarantor without first foreclosing on any other
real or personal property collateral pledged by Borrower or any other Person
(each an “Other Obligor” and collectively, the “Other Obligors”).

(ii) If Lender forecloses on any real property collateral pledged by any Other
Obligor:

(A) The amount of the Loan may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

(B) Lender may collect from Guarantor even if Lender, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
any Other Obligor.

 

-18-



--------------------------------------------------------------------------------

(b) This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because the debtor’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedures.

6.7. Judicial Reference Agreement; Referee; Costs.

In the event that any action, proceeding and/or hearing on any matter
whatsoever, including all issues of fact or law arising out of, or in any way
connected with, the Collateral, this Guaranty or any of the Loan Documents, or
the enforcement of any remedy under any law, statute, or regulation
(hereinafter, a “Controversy”), is to be tried in a court of Los Angeles County,
California and the jury trial waiver provisions set forth above are not
permitted or otherwise applicable under then-prevailing law, then Guarantor
agrees to the following provisions of this Section 6.7.

(a) Controversies Subject to Judicial Reference; Conduct of Reference.

(i) Each Controversy shall be determined by a consensual general judicial
reference (the “Reference”) pursuant to the provisions of California Code of
Civil Procedures §§ 638 et. seq., as such statutes may be amended or modified
from time to time.

(ii) Upon a written request, or upon an appropriate motion by either Lender or
Guarantor, any pending action relating to any Controversy and every Controversy
shall be heard by a single Referee who shall then try all issues (including any
and all questions of law and questions of fact relating thereto), and issue
findings of fact and conclusions of law and report a statement of decision. The
Referee’s statement of decision will constitute the conclusive determination of
Controversy. Lender and Guarantor agree that the Referee shall have the power to
issue all legal and equitable relief appropriate under the circumstances before
him/her.

(iii) Lender and Guarantor shall promptly and diligently cooperate with one
another and the Referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of each Controversy in accordance with
the terms of this Section 6.7.

(iv) Either Lender or Guarantor may file the Referee’s findings, conclusions and
statement with the clerk or judge of any appropriate court, file a motion to
confirm the Referee’s report and have judgment entered thereon. If the report is
deemed incomplete by such court, the Referee may be required to complete the
report and resubmit it.

(v) Lender and Guarantor will each have such rights to assert such objections as
are set forth in California Code of Civil Procedure §§ 638 et seq.

(vi) All proceedings shall be closed to the public and confidential, and all
records relating to the Reference shall be permanently sealed when the order
thereon becomes final.

 

-19-



--------------------------------------------------------------------------------

(b) Selection of Referee; Powers.

(i) Lender and Guarantor shall select a single neutral referee (the “Referee”),
who shall be a retired judge or justice of the courts of the State of
California, or a federal court judge, in each case, with at least ten years of
judicial experience in civil matters. The Referee shall be appointed in
accordance with California Code of Civil Procedure §§ 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts).

(ii) If within ten (10) days after the request or motion for the Reference,
Lender and Guarantor cannot agree upon a Referee, either Lender or Guarantor may
request or move that the Referee be appointed by the Presiding Judge of the Los
Angeles County Superior Court or of the U.S. District Court for the Central
District of California. The Referee shall determine all issues relating to the
applicability, interpretation, legality and enforceability of this Section 6.7.

(c) Provisional Remedies; Self-Help and Foreclosure.

(i) No provision of this Section 6.7 shall limit the right of either Lender or
Guarantor, as the case may be, to (1) exercise such self-help remedies as might
otherwise be available under applicable law, (2) initiate judicial or
non-judicial foreclosure against any real or personal property collateral,
(3) exercise any judicial or power of sale rights, or (4) obtain or oppose
provisional or ancillary remedies, including without limitation, injunctive
relief, writs of possession, the appointment of a receiver, and/or additional or
supplementary remedies from a court of competent jurisdiction before, after or
during the pendency of the Reference.

(ii) The exercise of, or opposition to, any such remedy does not waive the right
of Lender or Guarantor to the Reference pursuant to this Section 6.7.

(d) Costs and Fees.

(i) Promptly following the selection of the Referee, Lender and Guarantor shall
each advance equal portions of the estimated fees and costs of the Referee.

(ii) In the statement of decision issued by the Referee, the Referee shall award
costs, including reasonable attorneys’ fees, to the prevailing party, if any,
and may order the Referee’s fees to be paid or shared by Guarantor and/or Lender
in such manner as the Referee deems just.

 

-20-



--------------------------------------------------------------------------------

6.8. If and to the extent that the laws of the State of Washington shall apply,
then Guarantor agrees to the following provisions of this Section 6.8.

(a) NOTICE REGARDING ORAL COMMITMENTS: ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT, MODIFY LOAN TERMS, OR FORBEAR FROM ENFORCING
REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

(b) Time of the Essence. Time is of the essence in this Guaranty.

(c) Unsecured. Notwithstanding anything contained herein to the contrary or in
the Loan Agreement, this Guaranty is not secured by the Pledge Agreement.

6.9. If and to the extent that the laws of the State of Oregon shall apply, then
Guarantor agrees to the following provisions of this Section 6.9.

(a) STATE SPECIFIC PROVISIONS. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
AN AUTHORIZED REPRESENTATIVE OF LENDER TO BE ENFORCEABLE.

6.10. If and to the extent that the laws of the State of North Carolina shall
apply, then Guarantor agrees to the following provisions of this Section 6.10.

(a) Guarantor waives, to the fullest extent permitted by law, all rights granted
by N.C. Gen. Stat. §§ 26-7 through 26-9, inclusive, including, without
limitation, all rights to require Lender to proceed against or exhaust any
collateral held by Lender to secure the Loan.

6.11. If and to the extent that the laws of the State of Colorado shall apply,
then Guarantor agrees to the following provisions of this Section 6.11.

(a) Guarantor waives any rights which might otherwise exist under C.R.S. §§
13-50-102 or 13-50-103 (or under any corresponding or similar statute, future
statute or rule of law) by reason of any release of fewer than all of the
guarantors if there are multiple guarantors.

6.12. If and to the extent that the laws of the State of Arizona shall apply,
then Guarantor agrees to the following provisions of this Section 6.12.

(a) Guarantor waives any rights or benefits it may have which could limit the
amount which Lender could recover in a foreclosure of any of the Collateral to
the difference between the amount owing under the Loan Documents and the fair
value of such Collateral or interests sold at a nonjudicial foreclosure sale or
sales of any other real property held by Lender as security for the obligations
under the Loan Documents.

 

-21-



--------------------------------------------------------------------------------

(b) Guarantor, as guarantor, hereby waives all rights and defenses that
Guarantor may have because the Loan is secured by real property. This means,
among other things, that if Lender forecloses on any real property collateral
pledged by any Other Obligor:

(i) The amount of the Loan may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

(ii) Lender may collect from Guarantor even if Lender, by foreclosing on the
real property collateral, has destroyed any right Guarantor may have to collect
from any Other Obligor.

6.13. If and to the extent that the laws of the State of Texas shall apply, then
Guarantor agrees to the following provisions of this Section 6.13.

(a) Guarantor hereby expressly waives: (i) any right to revoke this Guaranty
with respect to the Guaranteed Obligations; (ii) any right to require Lender to
do any of the following before Guarantor is obligated to pay or perform the
Guaranteed Obligations or before Lender may proceed against Guarantor: (A) sue
or exhaust remedies against Borrower or any other Person liable for the
Guaranteed Obligations or any portion thereof; (B) sue on an accrued right of
action in respect of any of the Guaranteed Obligations or bring any other
action, exercise any other right, or exhaust any other remedy; or (C) enforce
rights against Borrower’s assets or the collateral pledged by Borrower to secure
the Guaranteed Obligations; (iii) any right relating to the timing, manner or
conduct of Lender’s enforcement of rights against Borrower’s assets or the
collateral pledged by Borrower to secure the Guaranteed Obligations; (iv) if
Guarantor and Borrower (or any other Person) have each pledged assets to secure
the Guaranteed Obligations, any right to require Lender to proceed first against
collateral pledged by Borrower (or any other Person) before proceeding against
the collateral pledged by Guarantor; (v) promptness, diligence, notice of any
Event of Default, notice of nonpayment or nonperformance, notice of acceleration
or intent to accelerate, demand for payment or performance (although Lender may,
but shall have no obligation to, make demand for payment or performance),
acceptance or notice of acceptance of this Guaranty, presentment, notice of
protest, notice of dishonor, notice of the incurring by Borrower of additional
indebtedness, notice of any suit or other action by Lender against Borrower or
any other Person, any notice to any Person liable for the obligation which is
the subject of the suit or action, and all other notices and demands with
respect to the Guaranteed Obligations and this Guaranty; (vi) each of the
foregoing rights or defenses, regardless of whether they arise under (A) Rule 31
of the Texas Rules of Civil Procedure, (B) Section 17.001 of the Texas Civil
Practice and Remedies Code, (C) Chapter 34 of the Texas Business and Commerce
Code, or (D) any other statute or law, common law, in equity, under contract or
otherwise, or under any amendments, recodifications, supplements or any
successor statute or law of or to any such statute or law; and (vii) any and all
rights under Sections 51.003, 51.004 and 51.005 of the Texas Property Code, and
under any amendments, recodifications, supplements or any successor statute or
law of or to any such statute or law.

 

-22-



--------------------------------------------------------------------------------

6.14. If and to the extent that the laws of the State of Georgia shall apply,
then Guarantor agrees to the following provisions of this Section 6.14.

(a) Guarantor waives any rights which might otherwise exist under the provisions
of Section 10-7-24 of O.C.G.A. or 11-3-601 O.C.G.A.

6.15. Hedging Obligations. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, swap contracts or the
other documents relating to the Guaranteed Obligations, the Guaranteed
Obligations of Guarantor shall exclude any Excluded Hedging Obligations (defined
below) with respect to Guarantor. As used herein, the term “Excluded Hedging
Obligations” shall mean, with respect to Guarantor or any other guarantor, any
rate cap, swap or other hedging agreement or obligation (collectively, the
“Hedging Obligations”) incurred after the date hereof, if, and to the extent
that, all or a portion of this Guaranty or any other guaranty, or the grant
under a Loan Document by Guarantor or any other guarantor of a security interest
to secure, such Hedging Obligation (or any Guaranty) is or becomes illegal under
the Commodity Exchange Act (collectively, the “Commodity Exchange Act” (7 U.S.C.
§ 1 et seq., as amended from time to time, and any successor statute) (or the
application or official interpretation thereof) by virtue of Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to this Guaranty and
any and all guaranties of Guarantor’s Hedging Obligations by other Loan Parties)
at the time this Guaranty of Guarantor or any other guaranty given by any other
guarantor, or grant by Guarantor or any other guarantor of a security interest,
becomes effective with respect to such Hedging Obligation.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day and
year first above written.

 

BRE SELECT HOTELS CORP,

a Delaware corporation

By:  

/s/ Brian Kim

  Name:   Brian Kim   Title:   Chief Financial Officer, Vice President and
Managing Director

[Signature Page to Guaranty (BRE Select Hotels Corp) (Mezz A)]



--------------------------------------------------------------------------------

SCHEDULE I

Mortgage Borrowers

 

1. BRE Select Hotels Clearwater LLC;

 

2. BRE Select Hotels NC L.P.;

 

3. BRE Select Hotels Properties LLC;

 

4. BRE Select Hotels Redmond LLC;

 

5. BRE Select Hotels Tuscaloosa LLC;

 

6. BRE Select Hotels TX L.P.; and

 

7. BRE Select Hotels AZ LLC.



--------------------------------------------------------------------------------

SCHEDULE II

Borrowers

 

1. BRE Select Hotels Mezz 1A LLC; and

 

2. BRE Select Hotels Mezz 1B LLC.